JiPER CURIAM.
Granted in part.
Relator failed to establish that he received, in exchange for his guilty plea, an enforceable promise for a seven-year sentence. He is therefore not entitled to an order enforcing such a bargain.
However, relator did establish that the trial judge assured him of a sentence in the middle range called for by the sentencing guideline, and he alleged in this post-eonviction application that his attorney advised him, after miscalculating the guidelines range, that his sentence would not exceed seven years. Upon proof of this allegation, relator would be entitled to withdraw his guilty plea, if he chooses to do so, and to proceed to trial or to plead anew. State v. Scott, 93-0401 (La.3/16/95), 651 So.2d 1344; State v. Beatty, 391 So.2d 828, 831 (La.1980).
_JjAccordingly, the district court is ordered to appoint counsel and hold a hearing to determine whether relator should be allowed to withdraw his plea and to choose whether to go to trial or to plead anew.
Otherwise, the application is denied.
VICTORY, Justice, recused.